Exhibit 10.16

This translation is an informal Dutch translation of the English Stock Option
Agreement. The original English text remains for all purposes the determining
text and in case of discrepancy between the Dutch translation and the original
English text, the English formulation will prevail.


GRACO INC. STOCK INCENTIVE PLAN


STOCK OPTION AGREEMENT
(BELGIUM)

        THIS AGREEMENT, made this _____ day of ________, 2____, by and between
Graco Inc., a corporation organized under the laws of the State of Minnesota,
USA (the “Company”), and       , an employee of Graco NV a company organized
under the laws of Belgium which is a subsidiary of the Company (the “Employee”).

      WITNESSETH THAT:

        WHEREAS, the Company pursuant to the Graco Inc. Stock Incentive Plan
(the “Plan”) wishes to grant this stock option to Employee;

        WHEREAS, by delivery of this Agreement, the Company has offered this
stock option to Employee on the date set forth in the first paragraph of this
Agreement (the “Offer Date”);

        NOW THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties agree as follows:

1.

Grant of Option


 

The Company grants to Employee, the right and option (the “Option”) to purchase
all or any part of an aggregate of            shares of Common Stock of the
Company, par value USD$1.00 per share, at the price of USD$             per
share, on the terms and conditions set forth herein.


2.

Duration and Exercisability


  A.

This Option may not be exercised by Employee until the expiration of one (1)
year from the Offer Date, and this Option shall in all events terminate ten (10)
years after the Offer Date. During the first year from the Offer Date, no
portion of this Option may be exercised. Thereafter this Option shall become
exercisable in four cumulative installments of 25% as follows:


  Vesting Date Portion of Option Exercisable     One Year after Offer Date  25%
    Two Years after Offer Date  50%     Three Years after Offer Date  75%    
Four Years after Offer Date 100%  


 

In the event that Employee does not purchase in any one year the full number of
shares of Common Stock of the Company to which he/she is entitled under this
Option, he/she may, subject to the terms and conditions of Section 3 hereof,
purchase such shares of Common Stock in any subsequent year during the term of
this Option.


  B.

During the lifetime of the Employee, the Option shall be exercisable only by
him/her and shall not be assignable or transferable by him/her otherwise than by
will or the laws of descent and distribution.


  C.

Under no circumstances may the Option granted by this Agreement be exercised
after the term of the Option expires.


3.

Effect of Termination of Employment


  A.

If Employee’s employment terminates for any reason other than Employee’s gross
and willful misconduct, death, retirement (as defined in Section 3D), or
disability (as defined in Section 3D), Employee shall have the right to exercise
that portion of the Option exercisable upon the date of termination of
employment at any time within the period beginning on the day after termination
of employment and ending at 5:00 p.m. Central Time thirty (30) days later.


  B.

If Employee’s employment terminates by reason of Employee’s gross and willful
misconduct during employment, including, but not limited to, wrongful
appropriation of Company funds, serious violations of Company policy, breach of
fiduciary duty or the conviction of a felony, the unexercised portion of the
Option shall terminate as of the time of the misconduct. If the Company
determines subsequent to the termination of Employee’s employment for whatever
reason, that Employee engaged in conduct during employment that would constitute
gross and willful misconduct justifying termination, the Option shall terminate
as of the time of such misconduct. Furthermore, if the Option is exercised in
whole or in part and the Company thereafter determines that Employee engaged in
gross and willful misconduct during employment which would have justified
termination at any time prior to the date of such exercise, the Option shall be
deemed to have terminated as of the time of the misconduct and the Company may
elect to rescind the Option exercise.


  C.

If Employee shall die while employed by the Company or an affiliate or within
thirty (30) days after a termination of employment which meets the criteria of
Section 3A, and shall not have fully exercised the Option, all shares remaining
under the Option shall become immediately exercisable. The executor(s) or
administrator(s) of the Employee’s estate, or any person(s) to whom the Option
was transferred by will or the applicable laws of distribution and descent, may
exercise the remaining shares at any time during a period beginning on the day
after the date of Employee’s death and ending at 5:00 p.m. Central Time on the
anniversary of death one (1) year later.


  D.

If Employee’s termination of employment is due to retirement or disability, all
shares remaining under the Option shall become immediately exercisable. Employee
shall be deemed to have retired if the termination of employment occurs for
reasons other than the Employee’s gross and willful misconduct, death, or
disability after Employee (i) has attained age 55 and 10 years of service with
the Company or an affiliate, or (ii) has attained age 65. Employee shall be
deemed to be disabled if the termination of employment occurs because Employee
is unable to do the material and substantial duties of the Employee’s occupation
because of an injury or illness, has received appropriate evaluation and
treatment by a physician for such injury or illness, and incurs a loss of
earnings from actual work directly resulting from such injury or illness of more
than 80% of the Employee’s indexed pre-disability monthly earnings. Employee may
exercise the shares remaining unexercised at any time during a period beginning
on the day after the date of Employee’s termination of employment and ending at
5:00 p.m. Central Time three (3) years later. If Employee should die during this
three (3) year period, the executor(s) or administrator(s) of the Employee’s
estate, or any person(s) to whom the Option was transferred by will or the
applicable laws of distribution and descent may exercise the unexercised portion
of the Option at any time during a period beginning the day after the date of
Employee’s death and ending at 5:00 p.m. Central Time on the anniversary of
death one (1) year later.


  E.

Notwithstanding anything to the contrary contained in this Section 3, if the
Employee’s employment is terminated by retirement (as defined in Section 3D) and
Employee has not given the Company written notice to his/her immediate
supervisor and the Chief Executive Officer, of Employee’s intention to retire
not less than six (6) months prior to the date of his/her retirement, then in
such event, for purposes of this Agreement only, said termination of employment
shall be deemed to be not a retirement but a termination subject to the
provisions of Section 3A, provided, however, that in the event that the Chief
Executive Officer determines that said termination of employment without six (6)
months prior written notice is in the best interests of the Company, such
termination shall be deemed to be a retirement and shall be subject to Section
3D.


  F.

In the event the Option is exercised by the executors, administrators, legatees,
or distributees of the estate of a deceased optionee, the Company shall be under
no obligation to issue stock thereunder unless and until the Company is
satisfied that the person(s) exercising the Option is the duly appointed legal
representative of the deceased optionee’s estate or the proper legatee or
distributee thereof.


4.

Manner of Exercise


  A.

Employee or other proper party may exercise the Option only by delivering within
the term of the Option written notice to the Company at its principal office in
Minneapolis, Minnesota, stating the number of shares as to which the Option is
being exercised and, except as provided in Sections 4B(2) and 4C, accompanied by
payment-in-full of the Option price for all shares designated in the notice.


  B.

The Employee may, at Employee’s election, pay the Option price as follows:


  (1)

by cash or check (bank check, certified check, or personal check)


  (2)

by delivering to the Company for cancellation, shares of Common Stock of the
Company which have been held by the Employee for not less than six (6) months
with a fair market value equal to the Option price.


 

For these purposes, the fair market value of the Company’s Common Stock shall be
the closing price of the Common Stock on the day immediately preceding the date
of exercise on the New York Stock Exchange (the “NYSE”) or on the principal
national securities exchange on which such shares are traded if the shares are
not then traded on the NYSE. If there is not a quotation available for such day,
then the closing price on the next preceding day for which such a quotation
exists shall be determinative of fair market value. If the shares are not then
traded on an exchange, the fair market value shall be the average of the closing
bid and asked prices of the Common Stock as reported by the National Association
of Securities Dealers Automated Quotation System. If the Common Stock is not
then traded on NASDAQ or on an exchange, then the fair market value shall be
determined in such manner as the Company shall deem reasonable.


  C.

The Employee may, with the consent of the Company, pay the Option price by
delivery to Company of a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to the Company from
sale or loan proceeds the amount required to pay the exercise price.


5.

Payment of Withholding Taxes


 

In order to comply with any applicable domestic or foreign income tax laws or
regulations and as further provided in Section 8 of the Plan, the Company may
take such action as it deems appropriate to ensure that any applicable payroll,
withholding, income, social insurance, welfare or other taxes and charges
arising from the Option, which are the sole and absolute responsibility of the
Employee, are withheld or collected from the Employee. Employee may pay such
amount by delivering to the Company for cancellation shares of Common Stock of
the Company with a fair market value equal to the minimum amount of such
withholding tax requirement by (i) electing to have the Company withhold shares
otherwise to be delivered with a fair market value equal to the minimum
statutory amount of such taxes required to be withheld by the Company, or (ii)
electing to surrender to the Company previously owned shares with a fair market
value equal to the amount of such minimum tax obligation.


6.

Change of Control


  A.

Notwithstanding Section 2A hereof, the entire Option shall become immediately
and fully exercisable on the day following a “Change of Control” and shall
remain fully exercisable until either exercised or expiring by its terms. A
“Change of Control” means:


  (1)

acquisition by any individual, entity, or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the U.S. Securities Exchange Act of 1934), (a “Person”),
of beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act)
which results in the beneficial ownership by such Person of 25% or more of
either


  (a)

the then outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or


  (b)

the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);


 

provided, however, that the following acquisitions will not result in a Change
of Control:


  (i)

an acquisition directly from the Company,

  (ii)

an acquisition by the Company,

  (iii)

an acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company,

  (iv)

an acquisition by any Person who is deemed to have beneficial ownership of the
Company Common Stock or other Company voting securities owned by the Trust Under
the Will of Clarissa L. Gray (“Trust Person”), provided that such acquisition
does not result in the beneficial ownership by such Person of 32% or more of
either the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, and provided further that for purposes of this Section 6, a Trust
Person shall not be deemed to have beneficial ownership of the Company Common
Stock or other Company voting securities owned by The Graco Foundation or any
employee benefit plan of the Company, including, without limitations, the Graco
Employee Retirement Plan and the Graco Employee Stock Ownership Plan,

  (v)

an acquisition by the Employee or any group that includes the Employee, or

  (vi)

an acquisition by any corporation pursuant to a transaction that complies with
clauses (a), (b), and (c) of Section 6A(4); and


 

provided, further, that if any Person’s beneficial ownership of the Outstanding
Company Common Stock or Outstanding Company Voting Securities is 25% or more as
a result of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional Outstanding Company
Common Stock or Outstanding Company Voting Securities as a result of a
transaction other than that described in clause (i) or (ii) above, such
subsequent acquisition will be treated as an acquisition that causes such Person
to own 25% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities and be deemed a Change of Control; and provided
further, that in the event any acquisition or other transaction occurs which
results in the beneficial ownership of 32% or more of either the Outstanding
Company Common Stock or the Outstanding Company Voting Securities by any Trust
Person, the Incumbent Board may by majority vote increase the threshold
beneficial ownership percentage to a percentage above 32% for any Trust Person;
or


  (2)

Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of said Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial membership on the Board
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or


  (3)

The commencement or announcement of an intention to make a tender offer or
exchange offer, the consummation of which would result in the beneficial
ownership by a Person of 25% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities; or


  (4)

The approval by the shareholders of the Company of a reorganization, merger,
consolidation, or statutory exchange of Outstanding Company Common Stock or
Outstanding Company Voting Securities or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation) excluding, however, such a Business combination pursuant to which


  (a)

all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock or Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 80% of, respectively, the then outstanding
shares of Common Stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s
assets, either directly or through one or more subsidiaries), in substantially
the same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock or Outstanding Company
Voting Securities,


  (b)

no Person [excluding any employee benefit plan (or related trust) of the Company
or such corporation resulting from such Business Combination] beneficially owns,
directly or indirectly, 25% or more of the then outstanding shares of Common
Stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and


  (c)

at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial Agreement, or of the action of the
Board, providing for such Business Combination; or


  (5)

approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


  B.

A Change of Control shall not be deemed to have occurred with respect to an
Employee if:


  (1)

the acquisition of the 25% or greater interest referred to in Section 6A(1) is
by a group, acting in concert, that includes the Employee or


  (2)

if at least 25% of the then outstanding common stock or combined voting power of
the then outstanding Company voting securities (or voting equity interests) of
the surviving corporation or of any corporation (or other entity) acquiring all
or substantially all of the assets of the Company shall be beneficially owned,
directly or indirectly, immediately after a reorganization, merger,
consolidation, statutory share exchange, disposition of assets, liquidation or
dissolution referred to in Sections 6A(4) or 6A(5) by a group, acting in
concert, that includes that Employee.


7.

Adjustments


 

If there shall be any change in the number or character of the Common Stock of
the Company through merger, consolidation, reorganization, recapitalization,
dividend in the form of stock (of whatever amount), stock split or other change
in the corporate structure of the Company, and all or any portion of the Option
shall then be unexercised and not yet expired, appropriate adjustments in the
outstanding Option shall be made by the Company, in order to prevent dilution or
enlargement of Employee’s Option rights. Such adjustments shall include, where
appropriate, changes in the number of shares of Common Stock and the price per
share subject to the outstanding Option.


8.

Miscellaneous


  A.

This Option is issued pursuant to the Plan and is subject to its terms. The
terms of the Plan are available for inspection during business hours at the
principal offices of the Company.


  B.

The Option granted to Employee pursuant to this Agreement does not in any way
relate to any office of the Employee as a director of the Company or any
subsidiary of the Company.


  C.

This Agreement shall not create an employment relationship between Employee and
the Company and shall not confer on Employee any right with respect to
continuance of employment by Graco NV or any other subsidiary of the Company,
nor will it interfere in any way with the right of Graco NV or any other
subsidiary of the Company to terminate such employment at any time.


  D.

Neither Employee, the Employee’s legal representative, nor the executor(s) or
administrator(s) of the Employee’s estate, or any person(s) to whom the Option
was transferred by will or the applicable laws of distribution and descent shall
be, or have any of the rights or privileges of, a shareholder of the Company in
respect of any shares of Common Stock receivable upon the exercise of this
Option, in whole or in part, unless and until such shares shall have been issued
upon exercise of this Option.


  E.

This option has been granted to Employee as a purely discretionary benefit and
shall not form part of Employee’s salary or entitle Employee to receive similar
option grants in the future. Benefits received under the Plan shall not be taken
into account when calculating severance payments.


  F.

The Company shall at all times during the term of the Option reserve and keep
available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.


  G.

The internal law, and not the law of conflicts, of the State of Minnesota, USA,
shall govern all questions concerning the validity, construction and effect of
this Agreement, the Plan and any rules and regulations relating to the Plan or
this Option.


  H.

Employee hereby consents to the transfer by his/her employer or the Company of
information relating to his/her participation in the Plan, including the
personal data set forth in this Agreement, between them or to other related
parties in the United States or elsewhere, or to any financial institution or
other third party engaged by the Company, but solely for the purpose of
administering the Plan and this Option. Employee also consents to the storage
and processing of such data by such persons for this purpose.


        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed on the day and year first above written.

  GRACO INC.     By                        

--------------------------------------------------------------------------------

David A. Roberts       Chief Executive Officer                      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Employee  